Citation Nr: 0928247	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of status post (s/p) circumcision.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for an anxiety disorder 
secondary to residuals of s/p circumcision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) which denied the Veteran an increased 
rating for residuals of s/p circumcision, currently rated 20 
percent disabling, and determined that new and material 
evidence was not received in order to reopen the Veteran's 
claim for service connection for an anxiety disorder 
secondary to residuals of s/p circumcision.

The Veteran's claim for service connection for an anxiety 
disorder was previously denied.  The Board has a legal duty 
to address the "new and material evidence" requirement set 
forth in 38 C.F.R. § 3.156(a).  The Board is statutorily 
bound not to consider the merits of the case unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  
See also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination that 
was scheduled in connection with his claim for an increased 
rating for residuals of s/p circumcision in January 2007, 
and, when contacted to reschedule, the Veteran indicated that 
he was not willing to report for an examination.  There is no 
evidence showing the current symptoms of the Veteran's 
residuals of s/p circumcision. There is no evidence that the 
Veteran experiences voiding dysfunction that is related to 
his residuals of s/p circumcision.  

2.  The Veteran's claim for service connection for a 
"nervous condition" was denied by the Board in October 
1983.  It was held that the evidence did not support the 
contention that he had an anxiety disorder secondary to his 
in-service circumcision.  The anxiety symptoms were first 
clinically established years after service. 

3.  The evidence received since the October 1983 Board 
decision was cumulative and redundant of evidence on file 
prior to that time and does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The currently assigned 20 percent rating for removal of 
the glans of the penis is the highest schedular rating 
available for this disability, absent evidence of voiding 
dysfunction which is not present in this case.  The Veteran's 
symptoms do not constitute an exceptional or unusual 
disability picture that renders the schedular rating 
inadequate.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 
4.3, 4.6, 4.7, 4.115b, Diagnostic Codes 7521 & 7522 (2008).

2.  The Board's October 1983 decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008). 
 
3.  New and material evidence was not received to reopen 
claim of service connection for the Veteran's anxiety 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir 2007), the 
Court of Appeals for Veterans Claims (Court) Court held that 
VCAA notice requirements are applicable to all five elements 
of a service connection claim.  Thus, the Veteran must be 
notified that a disability rating and effective dates for the 
award of benefits will be assigned if service connection is 
awarded.  Id at 486.

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In January 2007 the Veteran was sent a letter that explained 
VA's duty to assist him, including the types of evidence that 
VA was responsible for obtaining and the types of evidence 
that the Veteran needed to ensure that VA received in support 
of his claim.  The letter also informed the Veteran of that 
he needed to show that his disability got worse, explained 
the principles applicable to secondary service connection 
claims, and explained how VA assigns disability ratings and 
effective dates for the awards of benefits.  A subsequent 
VCAA letter that was also sent in January 2007 explained that 
review of the Veteran's file showed that his claim for 
service connection for a psychiatric disorder secondary to 
his residuals of s/p circumcision was previously denied, and 
that the reason for the previous denial was the lack of 
evidence that the Veteran's psychiatric disorder was related 
to his service or to residuals of s/p circumcision.  The 
Veteran was informed that he needed to provide new and 
material evidence that related to the reason his claim was 
previously denied.  He was again provided information about 
VA's duty to assist him in developing his claims and about 
how VA assigns disability ratings and effective dates. He 
also was notified of what the evidence needed to show in 
order to substantiate a claim for service connection for a 
disability on a direct and on a secondary basis and to 
receive an increased rating for a service connected 
disability.  The above information was provided to the 
Veteran prior to the rating decision appealed herein.

The Board aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, at minimum, VA must inform a claimant 
seeking an increased evaluation of the following four items.  
First, the claimant must be notified that he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of his disability, as 
well as the effect thereof on his employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in the 
severity of the disability and the effect thereof on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant with at least 
general notice of such requirement.  Third, the claimant must 
be informed that, if an increase in disability is found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which, depending on the particular 
disability, typically provide for severity ranging from non-
compensable to as much as one hundred percent, based on the 
nature of the symptoms, their severity and duration, and 
their impact upon employment and daily life.  Finally, the 
claimant must be given examples of the types of medical and 
lay evidence relevant to establishing to establishing 
entitlement to increased compensation that he may submit or 
request VA to obtain on his behalf (e.g. lay statements 
describing observable symptoms, medical opinions, medical 
records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

The Veteran was provided the notice required by Vazquez-
Flores in May 2008.  The Veteran was notified of the general 
manner in which disability ratings were assigned as well as 
the specific criteria applicable to rating genitourinary 
system disorders using the rating schedule at 38 C.F.R Part 
4.  The Veteran was also given examples of the type of 
evidence that he could submit, or ask VA to obtain on his 
behalf, in order to support his increased rating claim.  The 
Veteran's increased rating claim was subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
dated in July 2008, thereby curing any predecisional notice 
errors. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including VA treatment records, service treatment records, a 
written statement from the Veteran's private physician that 
was received by VA in response to a request for the Veteran's 
private treatment records, and various written statements 
submitted by the Veteran.  There is no indication that 
additional evidence exists that is relevant to the Veteran's 
claims.  

The Veteran was scheduled for a VA examination in connection 
with his claim for an increased rating for his residuals of 
s/p circumcision.  However, the Veteran did not attend his 
examination and declined to be rescheduled for an 
examination.  The Board emphasizes that it is well 
established that the duty to assist is not always a one way 
street. A Veteran seeking help cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar 
as the Veteran failed to report for his examination and 
indicated that he was unwilling to attend an examination, the 
Board is of the opinion that no further assistance is 
required in this regard.

The Veteran was not scheduled for an examination in 
connection with his claim for service connection for his 
anxiety disorder.  However, insofar as new and material 
evidence was not received in connection with this claim, VA 
was not required to provide an examination in connection 
therewith.  38 C.F.R. § 3.159(c)(4)(iii).  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1342 (Fed. Cir. 2003).  

For the above reasons, the Board finds that the requirements 
of the VCAA were satisfied in this case.

II. Increased Rating

The Veteran contends that he should receive a rating higher 
than 20 percent for his residuals of s/p circumcision.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Additionally 38 C.F.R. § 3.655 states, in relevant part:

	(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.

	(b)  Original or reopened claim or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  Id 
(emphasis in original).

The Veteran's residuals of s/p circumcision is rated by 
analogy to diagnostic code 7521, which applies to removal of 
the glans of the penis.  This disability provides for a 20 
percent rating or, if applicable, it may be rated as a 
voiding dysfunction.  38 C.F.R. § 4.115b, diagnostic code 
7521.  Alternatively, diagnostic code 7522, pertaining to 
deformity of the penis with loss of erectile power, also 
provides for a 20 percent rating.  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

At the outset, the Board notes that the Veteran failed to 
report for his scheduled VA examination because he did not 
want to travel to Boston and/or because he was ill.  The 
claims file indicates that the VA medical facility closest to 
the Veteran, the VA Boston Healthcare System's Brockton, 
Massachusetts campus, does not conduct compensation and 
pension examinations.  A notation from the VA Medical Center 
(VAMC) in Boston indicates that the Veteran declined to have 
an examination at that facility.  However, a June 2007 
written statement from the Veteran indicated both that he had 
been ill with an eye infection and that he "c[ouldn't] do" 
an examination in Boston.  The Veteran did not further 
elaborate on why he was unable to attend an examination in 
Boston.  The Board notes that the Brockton VA medical 
facility is located 20 miles south of Boston; therefore, 
there is not a great distance between the Boston and Brockton 
facilities and it does not appear unreasonable to the Board 
that the Veteran's examination was scheduled at the Boston 
VAMC.  The Veteran also indicated in his June 2007 
correspondence that he believed that his private physician 
could provide the evidence needed substantiate his claim and 
that he was unwilling to allow any VA physician to perform 
"invasive work" on him  

A memorandum dated in July 2007 indicates that a VA employee 
at the RO contacted the Veteran after VA received the above 
described correspondence in order to ascertain whether the 
Veteran would attend a rescheduled examination.  The Veteran 
informed the RO employee that he did not want to go through a 
VA examination and did not want the examination rescheduled.  
He reiterated that his private physician could provide the 
information necessary to support his claim.

As noted above, 38 C.F.R. § 3.655(b) provides that a 
Veteran's claim for an increase "shall be denied" in 
situations, such as this one, where a Veteran fails to report 
for a VA examination.  

However, in this case, apart from the provisions of 38 C.F.R. 
§ 3.655(b), the evidence of record does not support the 
Veteran's claim for increased compensation.  While the 
Veteran indicated that his private physician had evidence in 
support of his claim, this physician denied treating the 
Veteran for residuals of a circumcision.  Rather, in a 
response to a request for treatment records received by VA in 
August 2007, this private physician indicated that he treated 
the Veteran for renal cancer and that he had not provided any 
treatment to the Veteran since November 2005.  The claims 
file does not contain any evidence of current medical 
treatment for the Veteran's residuals of s/p circumcision.  
The record does not contain any medical evidence that would 
enable VA to objectively assess the current severity of this 
disability.  

Furthermore, while the Veteran submitted several statements 
in support of his claim, these statements do not address the 
current symptoms of the Veteran's residuals of s/p 
circumcision.  While in a July 2003 statement the Veteran 
wrote that every time he utilizes a catheter or undergoes a 
"cysto" exam he feels "painfully sore," and that he uses 
ointments, there is no indication that the Veteran's 
residuals of s/p circumcision requires catheterization.  
Several of the Veteran's written statements, as well as his 
VA treatment records and his private physician's response to 
VA's request for medical records, indicate that the Veteran 
had bladder and renal cancers which could account for the 
catheter use referenced by the Veteran.  Insofar as the 
Veteran did not report to an examination, the reason for his 
catheter use cannot be determined by the Board and may not be 
used to grant an increased rating.  However, it is notable 
that when the Veteran was examined in connection with a prior 
claim for increased compensation in 1982, the examining 
physician observed that the Veteran's penis appeared 
"perfectly normal" and that he did not describe any voiding 
symptoms.    

Absent evidence of a voiding dysfunction, specifically, urine 
leakage, urinary frequency, or obstructed voiding, that is 
referable to the Veteran's residuals of s/p circumcision, a 
higher schedular rating cannot be granted.  

There is also no evidence that the Veteran's symptoms present 
an exceptional disability picture that renders the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).  As noted 
above, the Veteran failed to report for his examination and 
there is no evidence of any symptoms referable to this 
disability except some soreness that the Veteran treats with 
ointments.  There is also no evidence that the Veteran's 
residuals of s/p circumcision markedly interferes with the 
Veteran's employment or causes frequent periods of 
hospitalization.  The Veteran is retired and the evidence 
does not show that he receives any current treatment for his 
residuals of s/p circumcision.  

The Board notes that the Veteran submitted many statements in 
which he indicates that he believes that he should receive a 
higher rating because he was never adequately compensated for 
the pain and suffering that he experienced during the 
surgical procedure and recovery period therefrom in 1943, the 
resultant sexual dysfunction that he believes led to the 
dissolution of his first marriage many years ago, and his 
non-service connected medical problems.  In this regard, the 
Board is bound by the applicable laws and regulations which 
provide that disability ratings are assigned based on the 
current degree of impairment caused by a Veteran's service-
connected disabilities.  See 38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
residuals of s/p circumcision is denied.

III. New and Material Evidence

The Veteran seeks to reopen his claim for service connection 
for his anxiety disorder, which he alleges was caused by his 
residuals of s/p circumcision.

The Veteran contended that his anxiety disorder was related 
to residuals of s/p circumcision in his original claim for 
service connection in 1975.  The narrative portion of the 
rating decision that granted service connection for residuals 
of s/p circumcision, noted that the Veteran's anxiety 
disorder was first diagnosed approximately 30 years after the 
Veteran's service and was not shown to have been incurred in 
or aggravated by service or to have been proximately caused 
by the Veteran's service connected disability.  However, a 
separate finding denying service connection for an anxiety 
disorder was not set forth on the rating sheet.  The Veteran 
did not timely perfect an appeal from this decision.  The 
Veteran again sought service connection for his anxiety 
disorder in 1980, claiming it was secondary to his residuals 
of s/p circumcision; his claim was considered on a de novo 
basis at that time.  Service connection was denied in July 
1980, for the same reasons set forth in the 1975 rating 
decision; the Veteran did not appeal this decision.  

In 1981, the Veteran sought to reopen his claim for service 
connection for his "nervous condition" secondary to his 
residuals of s/p circumcision in 1980.  His claim was again 
denied in July 1981.  The Veteran appealed this decision.  In 
June 1982, after receiving the Veteran's VA Form 9, the RO 
issued another decision confirming its prior disallowance of 
the Veteran's claim.  The Board denied the Veteran's claim in 
an October 1983 rating decision.  The Board noted that the 
Veteran's service treatment records did not show any 
psychiatric complaints or treatment, the earliest post 
service documentation of the Veteran's anxiety disorder was 
in or about 1973, and concluded that the evidence was 
insufficient to establish that the Veteran's psychiatric 
disorder was proximately due to or the result of his 
residuals of s/p circumcision.  The evidence considered at 
that time included the Veteran's service treatment records, 
private treatment records showing treatment for anxiety, VA 
psychiatric examination report, an informal hearing 
presentation held before a Veteran's Law Judge, and various 
written statements by the Veteran in which he related his 
psychiatric complaints to his circumcision and residuals 
thereof.  That decision became final.

In December 1985, the Veteran filed another claim seeking 
service connection for his "nerves" secondary to his 
residuals of s/p circumcision.  In September 1986, the RO 
sent the Veteran a letter informing him that he needed to 
submit new and material evidence in order to reopen this 
claim.  The Veteran failed to do so, and no action was taken 
on his application.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the Board's October 
1983 decision denying service connection for the Veteran's 
"nervous condition" consists of more recent VA treatment 
records and additional statements from the Veteran in which 
he describes the trauma that he experienced during the 
circumcision operation, his belief that this trauma led to 
his psychiatric problems, various difficulties in his life 
that he believes were caused by the residuals of s/p 
circumcision, and his struggles with renal and bladder 
cancers.  

This evidence, while new insofar as it was not of record at 
the time of the prior determination, is cumulative and 
redundant of evidence already of record and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
While VA treatment records show that the Veteran is currently 
treated for an anxiety disorder and dysthymia, the October 
1983 Board decision noted that Veteran was, at that time, 
already diagnosed with an anxiety disorder, the first 
symptoms of which were documented in or about 1973.  The 
Veteran's claim was denied because no relationship between 
the Veteran's anxiety disorder and his service or his service 
connected disability was shown.  The VA treatment records 
received since October 1983 do not relate to this fact.  
While these records show that the Veteran told his treating 
mental health providers that he believes that his psychiatric 
difficulties were caused by his residuals of s/p 
circumcision, there is no record that any clinician expressed 
any opinion about the accuracy of Veteran's beliefs in this 
regard.  The Veteran's treating mental health providers do 
not express any opinion as to the etiology of the Veteran's 
psychiatric disorders.

Similarly, the Veteran's written statements are cumulative of 
evidence previously of record.  The Veteran has related his 
psychiatric difficulties to his circumcision operation and 
the residuals thereof since 1975.  For example, on his 
original claim form filed in 1975 the Veteran explained that 
he experienced complications from the circumcision operation 
including bleeding, he had to be re-operated on and was not 
provided anesthesia in connection with the second operation, 
and that he was in a "nervous coma" for several days.  In 
his claim filed in May 1980, the Veteran wrote that he 
experienced anxiety since his military service and felt that 
it was related to his service connected disability.  In 
November 1981 the Veteran submitted a statement describing 
the circumcision operations, his belief that the first 
procedure was "botched", and related that he experienced 
nervous troubles, sleep difficulties, and stomach problems 
which he ascribed to "emotional and nerve damage" from the 
circumcision operations.  He also described the circumcision 
surgeries, residuals, and his history of psychiatric problems 
on his January 1983 appeal form.  The written statements 
provided by the Veteran in support of his current claim 
essentially reiterate these earlier contentions.  While the 
Veteran also reports that he contracted various cancers that 
occurred after the earlier rating decision, which is also 
shown in his treatment records, this fact, while not 
previously of record, is not relevant to the Veteran's claim 
that his psychiatric disorder is related to his residuals of 
s/p circumcision.

Insofar as the Veteran did not fulfill his threshold burden 
of submitting new and material evidence to reopen his claim 
of service connection for an anxiety disorder secondary to 
his residuals or s/p circumcision, the denial of which was 
final, the benefit of the doubt doctrine is inapplicable to 
this claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


	(CONTINUED ON NEXT PAGE)





ORDER
A rating in excess of 20 percent for residuals of s/p 
circumcision is denied.

Since new and material evidence was not received to reopen 
the claim of service connection for an anxiety disorder 
secondary to residuals of s/p circumcision, the appeal to 
this extent is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


